Rose, J.
Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered March 17, 2006, convicting defendant upon his plea of guilty of the crime of attempted criminal sale of a controlled substance in the third degree.
In full satisfaction of an indictment charging him with four drug-related crimes, defendant pleaded guilty to attempted criminal sale of a controlled substance in the third degree. County Court thereafter sentenced him in accordance with the plea agreement to a prison term of 4 to 8 years. This appeal by defendant ensued and we now affirm.
Defendant’s contention that he was denied the effective assis*582tan.ce of counsel is unpreserved for our review given his failure to move to withdraw his plea or vacate the judgment of conviction (see People v Masters, 36 AD3d 959, 960 [2007], lv denied 8 NY3d 925 [2007]). In any event, having reviewed the record and found nothing to cast doubt upon the apparent effectiveness of counsel, we conclude that defendant received meaningful representation (see People v La Caille, 26 AD3d 592, 593 [2006], lv denied 6 NY3d 835 [2006]). We have also considered defendant’s request that we invoke our discretionary power to reverse the judgment in the interest of justice (see CPL 470.15 [3] [c]) but, under the facts and circumstances herein, we discern no basis upon which to exercise our authority (see People v Boodrow, 30 AD3d 758, 759 [2006], lv denied 7 NY3d 900 [2006]).
Mercure, J.E, Spain, Mugglin and Kane, JJ., concur. Ordered that the judgment is affirmed.